Name: 71/142/EEC: Council Decision of 22 March 1971 on the strengthening of co-operation between the central banks of the Member States of the European Economic Community
 Type: Decision_ENTSCHEID
 Subject Matter: monetary economics;  economic geography;  monetary relations;  financial institutions and credit
 Date Published: 1971-03-27

 Avis juridique important|31971D014271/142/EEC: Council Decision of 22 March 1971 on the strengthening of co-operation between the central banks of the Member States of the European Economic Community Official Journal L 073 , 27/03/1971 P. 0014 - 0014 Finnish special edition: Chapter 10 Volume 1 P. 0006 Danish special edition: Series I Chapter 1971(I) P. 0158 Swedish special edition: Chapter 10 Volume 1 P. 0006 English special edition: Series I Chapter 1971(I) P. 0176 Greek special edition: Chapter 10 Volume 1 P. 0038 Spanish special edition: Chapter 10 Volume 1 P. 0038 Portuguese special edition Chapter 10 Volume 1 P. 0038 COUNCIL DECISION of 22 March 1971 on the strengthening of co-operation between the central banks of the Member States of the European Economic Community (71/142/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 105 (1) thereof; Having regard to the final communique of the Conference of Heads of State or Government held at The Hague on 1 and 2 December 1969, and in particular item 8 thereof; Having regard to the Resolution of the Council and of the Representatives of the Governments of the Member States of 22 March 1971 1 on the phased establishment of economic and monetary union in the Community, and in particular item III (5) thereof; Having regard to the Recommendation of the Commission; Having regard to the Opinion of the European Parliament; Whereas the Resolution referred to above provides for a strengthening of co-operation between central banks; HAS ADOPTED THIS DECISION: Article 1 Member States shall co-ordinate their monetary and credit policies having regard to the guidelines on general economic policy laid down by the Council. Article 2 Within this framework, the central banks shall be invited, within the limits of their powers and the scope of their respective responsibilities: (a) to co-ordinate their policies in monetary and credit matters, within the Committee of Governors of Central Banks; (b) to establish general guidelines to be followed by each of them, in particular as regards the trend of bank liquidity, the terms for supply of credit and the level of interest rates; (c) to lay down practical methods for the application of this procedure. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 March 1971. For the Council The President M. COINTAT 1OJ No L 28, 27.3.1971, p. 1.